Citation Nr: 1100493	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-20 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
prior to September 2, 2009 for posttraumatic stress disorder

2.  Entitlement to an initial evaluation in excess of 50 percent 
as of September 2, 2009 for posttraumatic stress disorder.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for traumatic brain injury (TBI).


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008.  


This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, granted service connection for 
posttraumatic stress disorder (PTSD) and assigned a 10 percent 
evaluation, effective June 29, 2008.  The RO also granted service 
connection for traumatic brain injury (TBI) and assigned a 10 
percent evaluation, effective June 29, 2008.  

In a July 2010 rating decision, the RO in Albuquerque, New Mexico 
increased the evaluation for the Veteran's PTSD to 50 percent 
disabling, effective September 2, 2009.  The Veteran was advised 
of the above grant of increased rating; however, he did not 
withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the 
United States Court of Appeals for Veterans Claims held that, on 
a claim for an original or increased rating, the Veteran will 
generally be presumed to be seeking the maximum benefit allowed 
by law and regulation, and it follows that such a claim remains 
in controversy, even if partially granted, where less than the 
maximum benefit available is awarded.  Thus, this appeal 
continues.   

The issue of entitlement to an initial evaluation in excess of 10 
percent for TBI is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Prior to September 2, 2009, competent and probative medical 
evidence of record demonstrates that the Veteran's PTSD is 
characterized by no more than depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, mild 
memory loss, and nightmares.  

3.  As of September 2, 2009, competent and probative medical 
evidence of record demonstrates that the Veteran's PTSD is 
characterized by flattened affect, panic attacks, impairment of 
short-term and long-term memory, impaired abstract thinking, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  Prior to September 2, 2009, the criteria for a 30 percent 
initial evaluation, but no higher, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2010).     

2.  As of September 2, 2009, the criteria for an initial 
evaluation in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2010).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2008 letter.  In this letter, VA informed 
the Veteran that in order to substantiate a claim, the evidence 
needed to show he had a current disability, a disease or injury 
in service, and evidence of a nexus between the post service 
disability and the disease or injury in service, which was 
usually shown by medical records and medical opinions.

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had to obtain 
any records held by any federal agency.  This letter also 
informed him that on his behalf, VA would make reasonable efforts 
to obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that he could obtain private records himself and 
submit them to VA.

The claim for a higher initial rating for PTSD arises from the 
Veteran's disagreement with the initial rating assigned after the 
grant of service connection.  The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim for 
service connection has been granted and there is disagreement as 
to "downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or address 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of; 
and (5) effective date of the disability.  The Court held that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  In the present appeal, the July 
2008 letter also included the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection 
with the current claims on appeal, VA has obtained the Veteran's 
VA outpatient treatment records dated from July 2008 to July 
2010.  The Veteran was also provided VA examinations in 
connection with his claims in August 2008 and September 2009.  
The VA examiners recorded pertinent examination findings and 
noted the Veteran's medical history.  All obtainable evidence 
identified by the Veteran relative to the claims have been 
obtained and associated with the claims file.  The Board notes 
that the VA examination reports are probative.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims on appeal.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which was not obtained.  Therefore, 
no further assistance to the Veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 
2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

II.  Decision

The Veteran asserts that his PTSD is worse than the current 
evaluations contemplate and contends that higher evaluations are 
warranted.

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See U.S.C.A. § 1155 (West Supp. 2010).  
Separate diagnostic codes identify the various disabilities.  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a 
higher initial evaluation is at issue, the level of disability at 
the time entitlement arose is of primary concern.  Consideration 
must also be given to a longitudinal picture of the Veteran's 
disability to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" ratings, 
is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. 
§ 4.126 (2010).

The Global Assessment of Functioning (GAF) Scale reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  A score 
of 51 to 60 is defined as indicating moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 
(1995).

Under the current rating criteria, PTSD is evaluated under a 
general rating formula for mental disorders.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2010).  The Veteran is currently 
rated 10 percent disabled prior to September 2, 2009 and at 50 
percent disabled thereafter under the general rating formula for 
mental disorders.   A 10 percent disability evaluation is 
assigned under the general rating formula for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 (2010).

A 30 percent disability evaluation is warranted where the 
evidence demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, or recent events).  Id.  

A 50 percent disability evaluation is assigned where the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted for occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent disability evaluation is assigned where the 
evidence shows total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

A.  PTSD Rating Prior to September 2, 2009

In August 2008, the Veteran was afforded a VA examination for his 
PTSD.  During the examination, the Veteran reported engaging in 
combat experience while serving in Iraq.  In June 2007, he was 
hospitalized for a mental disorder in Landstuhl, Germany.  Since 
separation from service, the Veteran began working 10-hour night 
shifts as a security guard and keeps in touch with one friend 
from high school.  The Veteran reported PTSD symptoms of a 
depressed mood and sleep impairment due to anxiety when he is not 
working night shifts.  The Veteran further noted difficulty with 
concentration, thinking, and reading due to poor concentration, 
as well as heavy drinking on days off from work.

Following a mental status examination, the examiner noted the 
Veteran's appearance as neatly groomed, attitude as cooperative 
yet guarded, and speech as spontaneous, clear, and coherent.  The 
Veteran's psychomotor activity, thought process, and thought 
content were noted as unremarkable, as well as a full affect and 
average intelligence.  The Veteran displayed good impulse control 
and the ability to interpret proverbs appropriately.  Recent and 
immediate memories were also noted as mildly impaired.  

Additionally, there were no reports of hallucinations, 
inappropriate behavior, obsessive/ritualistic behavior, panic 
attacks, homicidal or suicidal thoughts, episodes of violence, or 
a problem with activities of daily living.  The VA examiner 
opined that results of the current evaluation are consistent with 
a diagnosis of PTSD.  The Veteran's PTSD symptoms are of moderate 
severity and occur daily, PTSD is the cause of the Veteran's 
current functional problems, and the prognosis is good if the 
Veteran becomes involved in PTSD treatment and reduces his 
alcohol intake.  The GAF score was 53.  

Post service VA outpatient treatment records dated from July 2008 
to September 1, 2009 reflect continuing complaints and treatment 
for his service-connected PTSD.  In particular, a July 2008 
record noted that the Veteran experienced nightmares and 
forgetfulness, and that he was constantly on guard and easily 
startled.  He was also in a mellow mood and numb or detached from 
others, activities, or surroundings; however, the Veteran did 
have clear and coherent speech and fair to good judgment.  In a 
September 2008 record, the Veteran still reported feeling 
detached and estranged from others, as well as hypervigilant.  
The following month, the Veteran noted that his depression comes 
and goes and he has difficulty with short-term retention because 
he cannot remember things for unspecified lengths of time.  An 
October 2008 record also reported that the Veteran experienced 
very severe forgetfulness, anxiety, and tension all the time.  In 
a December 2008 record, very poor memory causing sporadic 
attendance and panic attacks at work were documented.  

Furthermore, in a January 2009 record, the Veteran reiterated 
severe loss of concentration, forgetfulness, and feelings anxiety 
or tension.  A month later, the Veteran reported a depressed 
mood, anxiety, and insomnia.  In a March 2009 record, the Veteran 
again noted memory problems, insomnia, and hypervigilance at 
night.  The Veteran was also diagnosed with depression not 
otherwise specified.  In a July 2009 record, the Veteran 
experienced nightmares more than once per month, continued 
insomnia, and anxiety; however, his affect was in normal limits 
and he experienced good insight.  Most recently in an August 2009 
record, the Veteran reported forgetting appointments and feeling 
worthless and non-functional.  He scored a 15 on the Beck 
Depression Inventory which reflects mild symptoms of depression.  
However, his affect was in full range and stable, mood was 
unremarkable, thinking was logical and coherent, and no speech 
abnormalities were noted.    

After carefully reviewing the evidentiary record, the Board finds 
that an evaluation of 30 percent is warranted for the Veteran's 
service-connected PTSD prior to September 2, 2009.  The medical 
evidence, as previously stated, shows that the Veteran exhibits 
anxiety and depressed mood.  He reported severe feelings of 
anxiety and tension in October 2008, January 2009, February 2009, 
and July 2009 VA outpatient treatment records.  He also scored a 
15 on the Beck Depression Inventory which reflects mild symptoms 
of depression.  The August 2008 VA examination report, and 
October 2008, February 2009, and August 2009 VA outpatient 
treatment records also document the Veteran's mood as depressed, 
worthless, nonfunctional, and that his depression comes and goes.
 
The evidence also shows the Veteran exhibits suspiciousness, 
sleep impairment, and panic attacks.  In a July 2008 VA 
outpatient treatment record, the Veteran reported constantly 
being on guard, watchful, and easily startled.  September 2008 
and March 2009 VA outpatient treatment records reported the 
Veteran's hypervigilance, especially at night.  He also 
complained of difficulty falling and staying asleep due to 
anxiety in an August 2008 VA examination report, and experiencing 
insomnia in February 2009, March 2009, and July 2009 VA 
outpatient treatment records.  Moreover, the Veteran reported 
experiencing panic attacks at work in a December 2008 VA 
outpatient treatment record; however, a frequency of more than 
one panic attack per week was not reported.  Thus, the Board 
finds that his panic attacks occur on a less often degree.

Furthermore, the Veteran has mild memory loss despite the August 
2008 VA examiner reporting that while the Veteran's recent and 
immediate memory were mildly impaired, his remote memory was 
normal.  More recently, October 2008 and January 2009 VA 
outpatient treatment records reveal the Veteran's short-term 
retention as difficult and that he cannot remember things for 
lengths of time.

Nonetheless, the Board also finds that a preponderance of the 
evidence is against a finding that an evaluation higher than 30 
percent for PTSD prior to September 2, 2009 is warranted.  The 
medical evidence, as previously stated, shows that the Veteran's 
speech is not characterized by a circumstantial, circumlocutory, 
or stereotyped pattern.  In fact, the Veteran's speech was 
described as clear and coherent in a July 2008 VA outpatient 
treatment record and an August 2008 VA examination report, and no 
speech abnormalities were reported in an August 2009 VA 
outpatient treatment record.  In addition, the Veteran's degree 
of impairment of short-term and long-term memory is already 
contemplated by the 30 percent rating now in effect, as discussed 
above.    

Similarly, there is no evidence that tends to show that the 
Veteran has difficulty in understanding complex commands.  In 
fact, he told an August 2008 VA examiner that his current 
security job is relatively easy and that he prefers a job that is 
more challenging and interesting.  Furthermore, the Veteran 
showed fair to good judgment in a July 2008 VA outpatient 
treatment record, good insight in a July 2009 VA outpatient 
treatment record, and that he understands the outcome of his 
behavior in an August 2008 VA examination report.

In addition, the evidence does not show flattened affect, 
impaired abstract thinking, or difficulty establishing and 
maintaining effective work and social relationships.  The August 
2008 VA examiner documented the Veteran had full affect and an 
August 2009 VA outpatient treatment record documented the 
Veteran's affect was in full range and stable.  The VA examiner 
also described the Veteran's thought content as unremarkable.  A 
July 2009 VA outpatient treatment record further noted the 
Veteran's full-time employment as a hotel security guard and 
studying criminal justice in school.  The Veteran also noted he 
was single, never married, and had and little tolerance for 
people in general in an August 2008 VA examination report.

The evidence further shows that the Veteran's service-connected 
PTSD does not cause disturbances of motivation and mood as to 
warrant a rating in excess of 30 percent.  The Veteran reported 
experiencing nightmares in a July 2008 VA outpatient record and 
for less than once per month in a July 2009 VA outpatient 
treatment record.  However, the Board concludes that the 
Veteran's service-connected PTSD does not result in disturbances 
of mood to a degree consistent with a higher disability rating.  

Lastly, the Board notes that the Veteran has been assigned a GAF 
score of 53 in the August 2008 VA examination report.  While the 
score denotes moderate PTSD symptoms or moderate difficulty in 
social, occupational, or school functioning, the Board finds that 
the Veteran's clinical disability picture is illustrative of no 
more than slight social impairment.  The Board also points out 
that the VA examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is a factor for 
consideration.  It is not determinative of the percentage VA 
disability rating to be assigned.  The VA disability percentage 
rating is based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126(a) (2010).

The Board is aware that the symptoms listed under the 50 percent 
evaluation are essentially examples of the type and degree of 
symptoms for that evaluation, and that the Veteran need not 
demonstrate those exact symptoms to warrant a 50 percent 
evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Nevertheless, the Board finds that the record prior to September 
2, 2009 does not show the Veteran manifested symptoms that equal 
or more nearly approximate the criteria for a 50 percent 
evaluation.  

In this case prior to September 2, 2009, as noted above, the 
Veteran's symptoms are consistent with the criteria for a 30 
percent rating, but no higher.  The Veteran's PTSD symptoms do 
not more nearly exhibit the symptoms required to warrant the next 
higher evaluation, and any worsening or increase in severity 
throughout the pendency of this appeal remains contemplated by 
the 30 percent rating now in effect.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful 
review of the available diagnostic codes and the medical evidence 
of record, the Board finds there are no other diagnostic codes 
that provide a basis to assign an evaluation higher than the 30 
percent rating now in effect.  

For the reasons stated above, and all reasonable doubt in the 
Veteran's favor, the Board finds that an evaluation of 30 
percent, but no higher, prior to September 2, 2009 for PTSD is 
warranted.  See Gilbert, 1 Vet. App. at 55.

B.  PTSD Rating as of September 2, 2009

In September 2009, the Veteran was afforded a second VA 
examination for his PTSD.  During the examination, the Veteran 
reported taking anti-depressant medication and concluding that 
group therapy treatment for his PTSD was not very helpful because 
he felt unable to relate to the other group members.  He also 
noted he could manage his alcohol issues on his own and did not 
want to participate in groups for a substance use disorder.  The 
Veteran enrolled at National American University for criminal 
justice, but stopped to take nursing classes in the fall.  He 
reports no significant relationships in the past year, and 
attributes that to his feelings of paranoia, inability to trust 
others, and belief that no one can deal with his anger.  Despite 
these contentions, the Veteran maintained the relationships with 
his mother and high school friend.  The Veteran noted a lack of 
motivation in leisure activities, such as hiking and mountain 
biking.  He also developed a history of becoming easily angered 
and verbally striking out at people and inanimate objects, as 
well as drinking "20 [alcoholic] drinks per week."

Following a mental status evaluation, the examiner noted the 
Veteran's appearance, hygiene, attitude, orientation, 
intelligence, insight, and judgment within normal limits.  The 
Veteran's speech was impoverished and slow, his psychomotor 
activity was restless and tense, and his affect was constricted 
and blunted.  He was also easily distracted, and had a short 
attention span and anxious mood.  His thought content was 
unremarkable yet with paranoid ideation.  Sleep impairment had 
worsened over the past year due to nightmares related to 
"current life mixed with Iraq" on a nightly basis.  The 
examiner reported inappropriate episodes of violence evidenced by 
the Veteran's report of verbally assaulting people and physically 
striking inanimate objects when easily angered.  There was 
obsessive/ritualistic behavior exhibited when the Veteran 
described constantly checking the locks on doors and windows 
which interfered with his sleep.  The Veteran further reported 
having panic attacks at least 5 times per week; however, he was 
unable to identify what triggered their onset.  His recent and 
immediate memories were noted as moderately impaired, and his 
remote memory as mildly impaired.

Additionally, there was no evidence of delusions, hallucinations, 
homicidal or suicidal thoughts, or problems with activities of 
daily living.  The VA examiner opined that the results of the 
current evaluation are consistent with a diagnosis of a chronic 
PTSD with alcohol abuse or dependence.  The GAF score was 54.  

Post service VA outpatient treatment records dated from September 
2, 2009 to July 2010 reflect continuing complaints and treatment 
for his service-connected PTSD.  In particular, May 2010 and June 
2010 records specifically document the Veteran's hallucinations 
and nightmares.      

After carefully reviewing the evidentiary record, the Board finds 
that a preponderance of the evidence is against a finding that an 
evaluation higher than 50 percent is warranted for the Veteran's 
service-connected PTSD as of September 2, 2009.  The medical 
evidence as of September 2, 2009 shows that the Veteran does not 
have the inability to establish and maintain effective work and 
social relationships.  In fact, the Veteran reiterated the steady 
relationships he has with his mother and close friend from high 
school, thus refutes a contention of the Veteran's inability to 
maintain social relationships.  However, the Veteran reported to 
the September 2009 VA examiner that he has a decreased network of 
friends and is detached and estranged from others because he is 
paranoid, does not trust them, and believes they all lie to him.  
Thus, the Board finds that the Veteran has difficulty in 
establishing and maintaining effective work and social 
relationships, which is a symptom contemplated in the currently 
assigned 50 percent disability rating.

Similarly, there is no evidence that tends to show that the 
Veteran neglects his personal appearance and hygiene.  The 
September 2009 VA examiner reported the Veteran as clean, neatly 
groomed, and appropriately dressed.  In addition, the evidence 
does not show suicidal ideation, spatial disorientation, 
difficulty in adapting to stressful circumstances, or near-
continuous panic or depression affecting his ability to function 
independently, appropriately, and effectively.

The evidence also shows that the Veteran's service-connected PTSD 
is not associated with obsessional rituals and intermittently, 
illogical, obscure, or irrelevant speech, as to warrant a rating 
in excess of 50 percent.  During the September 2009 VA 
examination, the Veteran reported constantly checking locks on 
doors and windows, and his speech was noted as impoverished and 
slow; however, the Board concludes that these behaviors do not 
result in obsessional rituals and impaired speech to a degree 
consistent with a higher disability rating.

Furthermore, review of the evidence reflects the Veteran is 
easily angered and verbally strikes out at people and inanimate 
objects.  The Veteran also told the September 2009 VA examiner 
that he yells at work when he is upset and experiences these 
episodes 2-3 times per day when his anger is overwhelming.  
Furthermore, May 2010 and June 2010 VA outpatient treatment 
records report the Veteran's hallucinations and nightmares 
related to his service-connected PTSD, which generally arise when 
he experiences anxiety and poor sleep.  The Board notes the 
Veteran's reported episodes of anger and hallucinations; however, 
disturbances of motivation and mood is a symptom contemplated in 
the currently assigned 50 percent disability rating.

Lastly, the Board notes that the Veteran has been assigned a GAF 
score of 54 in the September 2009 VA examination report.  Again, 
while the score denotes moderate PTSD symptoms or moderate 
difficulty in social, occupational, or school functioning, the 
Board finds that the Veteran's clinical disability picture is 
illustrative of no more than slight social impairment.  The Board 
also points out that the VA examiner's classification of the 
level of psychiatric impairment, by words or by a GAF score, is a 
factor for consideration.  It is not determinative of the 
percentage VA disability rating to be assigned.  The VA 
disability percentage rating is based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. 
§ 4.126(a) (2010).  

The Board is aware that the symptoms listed under the 70 percent 
evaluation are essentially examples of the type and degree of 
symptoms for that evaluation, and that the Veteran need not 
demonstrate those exact symptoms to warrant a 70 percent 
evaluation.  See Mauerhan, 16 Vet. App. at 436.  Nevertheless, 
the Board finds that the record as of September 2, 2009 does not 
show the Veteran manifested symptoms that equal or more nearly 
approximate the criteria for a 70 percent evaluation.  

In this case as of September 2, 2009, as noted above, the 
Veteran's symptoms are not productive of, or consistent with, the 
criteria for a 70 percent rating.  The Veteran's PTSD symptoms do 
not more nearly exhibit the symptoms required to warrant the next 
higher evaluation, and any worsening or increase in severity 
throughout the pendency of this appeal remains contemplated by 
the 50 percent rating currently assigned.  See Fenderson, 12 Vet. 
App. at 119.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 
1 Vet. App. at 589.  However, after careful review of the 
available diagnostic codes and the medical evidence of record, 
the Board finds there are no other diagnostic codes that provide 
a basis to assign an evaluation higher than the 50 percent rating 
currently assigned.

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent as of September 2, 2009 for 
PTSD.  See Gilbert, 1 Vet. App. at 55.  

C.  Extra Schedular Consideration

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extra-schedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-16.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extra-schedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1) (2010); Thun, 22 Vet. App. 
at 116.

In this case, the schedular evaluation is not inadequate.  
Evaluations in excess of that assigned prior to and as of 
September 2, 2009 are provided for certain manifestations of the 
service-connected disability at issue, but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's service-connected 
PTSD.  Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent hospitalization 
due to his PTSD, and marked interference with employment has not 
been shown.  In the absence of any additional factors, the RO's 
failure to consider or to refer this issue for consideration of 
an extra-schedular rating was not prejudicial.




ORDER

Entitlement to an initial evaluation of 30 percent, but no 
higher, prior to September 2, 2009 for posttraumatic stress 
disorder is granted.

Entitlement to an initial evaluation in excess of 50 percent as 
of September 2, 2009 for posttraumatic stress disorder is denied.      


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim of 
entitlement to an initial evaluation in excess of 10 percent for 
TBI.  Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in order 
for VA to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

The Veteran was scheduled for a VA TBI examination for the 
Veteran's initial evaluation claim on October 6, 2009.  The 
Veteran did not appear for the examination, which is documented 
in the claims file.  In an October 2009 report of general 
information, via VA Form 21-0820, the Veteran reported he was 
unable to attend the scheduled October 2009 examination because 
he was in school, and requested for the VA TBI examination to be 
rescheduled.  In a December 2009 report of general information, 
via a VA Form 21-0820, he repeatedly reported his inability to 
attend the October 2009 VA TBI examination because he was in his 
first week of school, and again requested for the examination to 
be rescheduled.  

On June 29, 2010, the Veteran was rescheduled for a VA TBI 
examination; however, the Veteran did not appear for the 
examination, which is documented in the claims file.  In a June 
2010 contact note by Elaine Gonzales, it was documented that the 
Veteran was unavailable because it is very difficult for him to 
miss his nursing school classes, which are held in the mornings.  
Thus, the Veteran prefers to have his VA TBI examination 
rescheduled in the afternoon.  In August 2010, the RO issued a 
supplemental statement of the case (SSOC) informing the Veteran 
of his failure to report for the VA TBI examinations scheduled in 
October 2009 and June 2010.  The RO continued the 10 percent 
evaluation for TBI. 

In an August 2010 personal statement, attached to his appeal 
response form for the July 2010 rating decision, the Veteran 
further reiterated that he was unable to attend the two 
previously scheduled VA TBI examinations because of his status as 
a full-time student and was told that the newly appointed VA TBI 
examiner was only available on Wednesday mornings.  

Under VA regulations, where entitlement to a benefit cannot be 
established or confirmed without a current VA examination or re-
examination and a claimant, without good cause, fails to report 
for such examination, a claim for increase shall be denied.  
38 C.F.R. § 3.655(a), (b) (2010).

The Board will review the facts in this situation in the light 
most favorable to the Veteran and finds that he has established 
good cause for his failure to report to the two previously 
scheduled VA TBI examinations.  However, it must be noted that 
the RO issued the August 2010 SSOC, which puts the Veteran on 
notice that he had failed to appear for the examinations.  
Nevertheless, the Board will remand this claim for a final chance 
for the Veteran to appear for a VA TBI examination.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following actions:  
	
1.  Schedule the Veteran a VA TBI examination 
to determine the current level of impairment 
due to his service-connected TBI.  To the 
extent possible, the examination should be 
scheduled so as not to conflict with the 
Veteran's nursing school classes.  In 
evaluating the Veteran, the examiner should 
consider the three main areas of dysfunction 
listed in the rating criteria under 38 C.F.R. 
§ 4.124(a) that may have resulted from the 
Veteran's TBI: cognitive, 
emotional/behavioral, and physical.  If 
deemed necessary, additional evaluation in 
one or more of these areas of dysfunction 
should be obtained in order that there may be 
a complete picture of the Veteran's current 
residuals of TBI.

A rationale for any opinion reached must be 
provided.  If the VA examiner concludes that 
an opinion cannot be offered without engaging 
in speculation then he/she should indicate 
this and explain the reason why an opinion 
would be speculative.

2.  The Veteran is notified that it is his 
responsibility to report for the examination 
and to cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2010).  In the 
event that the Veteran does not report for 
the scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable. 

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran should be 
provided with a supplemental statement of the 
case (SSOC) and afforded the appropriate time 
period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 Department of Veterans Affairs


